           Case 1:19-cv-10023-KPF Document 60 Filed 02/18/20 Page 1 of 1




1(212) 318-6626
jamesbliss@paulhastings.com


February 18, 2020


VIA ECF AND ELECTRONIC MAIL

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Petróleos de Venezuela, et al. v. MUFG Union Bank, N.A., et. al., Case No. 1:19-cv-10023-KPF
        (S.D.N.Y.)

Dear Judge Failla:

The parties are still discussing a potential resolution of the issues raised in Mr. Hurwitz’s letter of February
12, 2020. Accordingly, plaintiffs respectfully request that their time to respond to Mr. Hurwitz’s letter be
extended until tomorrow. Defendants consent to this request.

Respectfully,



James R. Bliss
of PAUL HASTINGS LLP

cc:     Counsel of record
